Title: From John Adams to Thomas Brand-Hollis, 9 April 1788
From: Adams, John
To: Brand-Hollis, Thomas


          
            
              Fountain Inn, Cowes, Isle of Wight, April 9, 1788.
              Dear Sir,
            
            I have, to day, received your kind letter of the 7th and the valuable books that accompanied it. Mariana, Corio, and Ramsay, for which I most heartily thank you.
            I wish I could write romances. True histories of my wanderings and waitings for ships and winds at Ferrol and Corunna in Spain; at Nantes, Lorient and Brest in France; at Helvoet, the island of Goree, and Over Flackee in Holland; and at Harwich, Portsmouth and the isle of Wight in England, would make very entertaining romances in the hands of a good writer.
            It is very true, as you say, that “royal despots endeavor to prevent the science of government from being studied.” But it is equally true that aristocratical despots, and democratical despots too, endeavor to suppress the study, and with equal success. The aristocracies in Holland, Poland, Venice, Bern, &c. are as inexorable to the freedom of inquiry in religion, but especially in politics; as the monarchies of France, Spain, Prussia, or Russia. It is in mixed governments only that political toleration exists, and in Needham’s “Excellencie of a free state,” or right constitution, the majority would be equally intolerant. Every unbalanced power is intolerant.
            I admire your magnificent idea of an “imperial republic:” but would not republican jealousy startle at this title, even more than that of a “regal republic?”
            I mentioned to you that I found, in your favorite writer Mr. Hutcheson, Zeno named as a friend to the balance. I have since received further information from Diogenes Laertius, lib. 7. cap. 1. n. 66.— If you find any thing more of the sentiments of Zeno, upon this subject, let me pray you to note it.
            Cumberland, in his Observer, mentions Heniochus, an Athenian comedian, as enumerating several “cities fallen into egregious folly and declension, from having delivered themselves over to be governed at the discretion of two certain female personages, whom I shall name to you:—the one Democracy; Aristocracy the other. From this fatal moment universal anarchy and misrule inevitably fall upon those cities, and they are lost!” I wish to know his authority for this quotation, and to know the words of the original. Perhaps it is found in Ælian or Athenæus. I wish to collect every word from antiquity,

in favor of an equal mixture of monarchy, aristocracy and democracy. It is an honor to the idea, that Zeno approved it; for he was, I think, one of the wisest and profoundest of the philosophers. The loss of his book “De Lege,” is a great misfortune to me; I have often met with a quotation from some of the Greek commentators, which speaks of two quarrelsome women, Aristocratia and Democratia, but never knew before that it was taken from Heniochus.
            When will these lazy winds arise, and relieve you for a time from the trouble given you by your affectionate and obliged
            
              John Adams.
            
          
          
            Mrs. A. and I have been to visit Carisbroke castle, once the prison of the booby Charles. At what moment did Cromwell become ambitious? is a question I have heard asked in England. I answer, before he was born. He was ambitious every moment of his life. He was a canting dog. I hate him for his hypocrisy: but I think he had more sense than his friends. He saw the necessity of three branches, as I suspect. If he did, he was perfectly right in wishing to be a king. I don’t agree with those who impute to him the whole blame of an unconditional restoration. They were the most responsible for it, who obstinately insisted on the abolition of monarchy. If they would have concurred in a rational reform of the constitution, Cromwell would have joined them.
          
        